DETAILED ACTION
This office action is in response to an application filed 10/22/2019 wherein claims 1-16 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 states “structures that that each”. The duplicate “that” is a typographical error and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, line 7 recites the limitation "the effective refractive index of the utility waveguide".  There is insufficient antecedent basis for said “effective refractive index of the utility waveguide”.  Additionally, line 9 states “the resonant cavity”. However the term “resonant” has not been used prior in the claim and it is unclear as to whether the claimed “resonant cavity” is equivalent to the claimed “optical laser cavity”. 

In regard to claim 2, line 2 states “enhances one of the modes output by the laser cavity and suppresses the other modes output by the laser cavity”. There is no antecedent basis for “the modes” output by the laser cavity or “the other modes” output by the laser cavity. This claim is additionally rejected as being dependent upon a previously rejected claim. 

In regard to claim 3, line 1 states “wherein the linewidth of the laser beam”. There is no antecedent basis for the “linewidth” of the laser beam. This claim is additionally rejected as being dependent upon a previously rejected claim. 

In regard to claim 4, line 1 states “wherein the linewidth is”. There is no antecedent basis for the “linewidth”. This claim is additionally rejected as being dependent upon a previously rejected claim. 

In regard to claim 5, line 1 states “the Side Mode Suppression Ratio of the laser beam”. There is no antecedent basis for the “Side Mode Suppression Ratio” of the laser beam. This claim is additionally rejected as being dependent upon a previously rejected claim. 

In regard to claims 6-8, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 9, lines 1-2 state “and perturbation structure closest to the laser cavity”. There is no antecedent basis for the “perturbation structure closest” to the laser cavity. This claim is additionally rejected as being dependent upon a previously rejected claim. 

In regard to claims 10-15, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 16, lines 2-3 state “in the mirror loss curve of the other perturbation structures”. There is no antecedent basis for the “the mirror loss curve” of the other perturbation structures. This claim is additionally rejected as being dependent upon a previously rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2020/0076152) (hereinafter Eichenholz) in view of Duan et al. (US 2015/0171593) (hereinafter Duan).

In regard to claim 1, Eichenholz discloses a laser system [¶0021; a lidar system 100 may be referred to as a laser ranging system, a laser radar system, a LIDAR system, a lidar sensor, or a laser detection and ranging (LADAR or ladar) system], comprising: 
	an optical laser cavity configured to output a laser signal [¶0120; pump laser 430 may include any suitable type of laser diode, such as for example, a Fabry-Perot laser diode, a single-transverse-mode laser diode (e.g., a Fabry-Perot laser diode that emits light into a single transverse mode), a broad area laser diode, a laser-diode bar, a laser-diode stack, a grating-coupled surface-emitting laser (GCSEL), a slab-coupled optical waveguide laser (SCOWL), a tapered-stripe laser diode, a vertical-cavity surface-emitting laser (VCSEL), or a vertical-external-cavity surface-emitting laser (VECSEL). ¶0024; laser source can be a solid-state laser such as an erbium-doped fibre laser or a semiconductor laser. Fig.3b; laser cavity (1). Fig.11 through Fig.14; light generated by pump laser diode (440)]; 
	a utility waveguide configured to receive the laser signal from the laser cavity [¶0027; SOA may include an active optical waveguide configured to receive light from the laser diode and amplify the light as it propagates through the waveguide. Fig.11 through Fig.14; light generated by pump laser diode (430) is guided to produce output beam (460)], 
		the utility waveguide including a perturbation region that receives the laser signal and outputs a laser beam [¶0099; SOA may be configured to receive light from the laser diode 360 and amplify the received light through stimulated emission as the light propagates through the SOA waveguide. ¶0105;  stimulated emission) to particular wavelengths of light propagating through the gain medium 410. Fig.11 through Fig.14; light is received by the gain medium and is output as an output beam (460)].
	Eichenholz does not explicitly disclose the perturbation region including one or more perturbation structures that that each causes one or more perturbation(s) in the effective refractive index of the utility waveguide, the perturbation structures causing optical feedback to the resonant cavity such that a power versus wavelength distribution in the laser beam is different from the power versus wavelength distribution that would be in the laser beam in the absence of the perturbation structures. However Duan discloses, 
		the utility waveguide including a perturbation region [Fig.2, Fig.3a, Fig.3b; portion of the waveguide (3) that includes reflectors (31). ¶0023; Reflectors 31 are etched into the waveguide in the form of trenches randomly distributed along the waveguide] that receives the laser signal and outputs a laser beam [Fig.2, Fig.3a, Fig.3b; laser source (1) generates light that is output as laser beam (10). ¶0023; direction of propagation of the laser 10], 
		the perturbation region including one or more perturbation structures [¶0023; Reflectors 31 are etched into the waveguide in the form of trenches randomly distributed along the waveguide] that that each causes one or more perturbation(s) in the effective refractive index of the utility waveguide [¶0011; at least four reflectors randomly distributed along the waveguide, the distance separating two neighbouring reflectors being above 1 μm, and obtained by local modification of the refractive index of the waveguide. ¶0024; reflectors 31 are produced in the optical fibre 3, for example by UV illumination through a mask in such a way as to locally modify the refractive index of the optical fibre and thus obtain localized reflectors], 
		the perturbation structures causing optical feedback to the resonant cavity [¶0024;  reflectors 31 are produced in the optical fibre 3, for example by UV illumination through a mask in such a way as to locally modify the refractive index of the optical fibre and thus obtain localized reflectors, as is done in the manufacture of Bragg arrays. ¶0033-¶0035; return journey of the light between the exit face 11 of the laser source and the most distant reflector... return journey of the light inside the cavity of the laser source itself. ¶0028; reflectors 31 can be identical, i.e. have the same degree of reflection, but not necessarily] such that a power versus wavelength distribution in the laser beam is different from the power versus wavelength distribution that would be in the laser beam in the absence of the perturbation structures [¶0032-¶0039;  linewidth reduction factor is the ratio of the initial linewidth of the laser source to that of the laser device equipped with its random reflectors. ¶0027-¶0030; total level of reflected power is the sum of the power levels created by all the reflectors. In other words, the total power reflectivity is the sum of the power reflectivities of all the reflectors. ¶0044; with a total power reflectivity ≧1% obtained with about 1000 reflectors, and a waveguide length 10 times above that of the laser source i.e. 10 mm for example, a reduction factor of 50 is provided for the central wavelength line λ=1550 nm of a semiconductor laser source of a length of 1 mm].
	As noted above, Eichenholz discloses a LIDAR system including a pump laser diode that may be a variety of known laser sources (many examples are noted in ¶0120). Light generated by the pump laser diode passes through a gain medium which forms a waveguide wherein as noted above, various materials, channels, etc. may be formed along the gain medium/waveguide. Although Eichenholz discloses that these components arranged along the medium/waveguide may alter the light beam characteristics of the beam generated by the pump laser diode, as Eichenholz does not explicitly disclose the perturbation structures with optical feedback as claimed, Duan has been relied upon.  
	Duan discloses a laser device wherein a light beam generated by a laser source passes through a waveguide containing components therein which alter the characteristics of the light beam, similar to Eichenholz. Specifically, a portion of the waveguide contains "reflectors" which alter the local refractive index of the waveguide. As noted above, this results in light being reflected back towards the light source (causing "optical feedback") and results in an output laser beam having a narrow linewidth as compared to the output laser beam without the reflectors. As seen in Fig.4 of Duan, placing the reflectors in a portion of the waveguide results in "a power versus wavelength distribution" of the output laser beam differing from that of the beam absent the reflectors. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz with the perturbation structures as disclosed by Duan in order to generate a laser with a narrow linewidth and provide a laser device in a more compact manner [Duan Abstract, ¶0002-¶0012, ¶0031-¶0035]. As disclosed by Duan, using the disclosed reflectors and waveguide has line width reduction advantages for single-wavelength laser sources and multi-wavelength laser sources and using the disclosed reflectors can provide single-mode output of a laser device in a compact manner. 

In regard to claim 2, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses, 
	wherein the perturbation structures providing optical feedback to the resonant cavity that enhances one of the modes output by the laser cavity and suppresses the other modes output by the laser cavity [Duan Fig.1b, Fig.4; resonances which represent side modes are suppressed as compared to the laser alone mode. Duan ¶0026; laser source 1 can be single-wavelength or multi-wavelength, notably by including several single-wavelength lasers; it can also be tunable in wavelength. The wavelength domain is typically situated between 500 nm and 10 μm. The waveguide is preferably single-mode].
	As can be seen in Fig.4 of Duan, the central wavelength is enhanced with reduced side modes (which are represented by the resonances, as is standard in the art) as compared to the laser alone or compared to the laser alone or compared to using a single external mirror as shown in Fig.1b. See claim 1 for motivation to combine. 

In regard to claim 7, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz further discloses, 
	wherein the laser cavity is a Fabry-Perot laser cavity [¶0123; pump laser 430 may include any suitable type of laser diode, such as for example, a Fabry-Perot laser diode, a single-transverse-mode laser diode (e.g., a Fabry-Perot laser diode that emits light into a single transverse mode)].

In regard to claim 8, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses, 
	wherein the utility waveguide carries the laser signal directly from a facet of the utility waveguide to the perturbation region [Eichenholz ¶0027; SOA may include an active optical waveguide configured to receive light from the laser diode and amplify the light as it propagates through the waveguide. The SOA may be integrated on the same chip as the laser diode, or the SOA may be a separate device with an anti-reflection coating on its input facet or output facet. Duan ¶0025; laser source and the optical fibre can be incorporated into one and the same housing; they are then coupled with each other, for example by means of a lens 32, as is the case when the optical fibre 3 is a lensed fibre as shown in FIG. 3 a].
	See claim 1 for motivation to combine. 

In regard to claim 9, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses, 
	wherein a distance between the laser cavity and perturbation structure closest to the laser cavity is less than 100 mm [Duan ¶0041-¶0043; position of the kth reflector is given by: L(k)=Li+(Lf−Li)x, where Li is the length between the exit face of the laser source and the position of the reflector closest to this face, and Lf the length between the exit face of the laser source and the position of the reflector furthest from this face... random position of the reflectors can of course be obtained manually... two neighbouring reflectors are typically mutually separated by a distance above 1 μm, whereas in the case of Rayleigh scattering, the reflectors created by dopant ions are therefore separated by a distance in the order of the nm. Duan Fig.2, Fig.3b].
	See claim 1 for motivation to combine. 

In regard to claim 10, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses, 
	wherein the perturbation structures are arranged non-periodically along the utility waveguide [Duan ¶0040; random position of the reflectors is obtained by placing the reflectors irregularly along the waveguide. In other words, the distance between neighbouring reflectors is irregular].
	See claim 1 for motivation to combine. 

In regard to claim 11, Eichenholz in view of Duan discloses the system of claim 10. Eichenholz in view of Duan further discloses, 
	wherein perturbation structure i+1 is spaced apart from perturbation structure i by m*y where y is a constant and m is an even integer [Duan ¶0041-¶0043; position of the kth reflector is given by: L(k)=Li+(Lf−Li)x, where Li is the length between the exit face of the laser source and the position of the reflector closest to this face, and Lf the length between the exit face of the laser source and the position of the reflector furthest from this face... random position of the reflectors can of course be obtained manually].
	See claim 1 for motivation to combine. 

In regard to claim 12, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz further discloses, 
	wherein the laser cavity includes a gain medium optically between a first reflecting structure and a second reflecting structure and is configured such that the laser would not the lase in the absence of the first reflecting structure and the second reflecting structure [¶0121; CSEL may include two mirrors (e.g., Bragg reflectors) incorporated into the VCSEL structure, where the two mirrors are located on either side of the VCSEL gain region and form a resonant optical cavity of the VCSEL. Each of the mirrors may be a dielectric mirror (e.g., a mirror formed by thin films of dielectric material deposited onto a surface of the VCSEL) or a semiconductor-based mirror formed by layers of semiconductor material having alternating refractive indices. ¶0141].

In regard to claim 13, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses, 
	wherein the perturbation structures are recesses in the utility waveguide [Duan ¶0023; Reflectors 31 are etched into the waveguide in the form of trenches randomly distributed along the waveguide. The trenches can all have the same length but not necessarily].
	See claim 1 for motivation to combine.

In regard to claim 15, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz further discloses, 
	wherein light from the laser beam is included in a LIDAR output signal [¶0114; lidar system 100 may include a DPSS laser 400 configured to emit an output beam 460 that includes pulses of light], the laser system is configured to receive a LIDAR input signal that includes light from the LIDAR output signal after the LIDAR output signal was reflected by an object located outside of the LIDAR system [¶0074-¶0075; After a pulse of light is emitted by light source 110, the pulse may scatter from a target 130, and some of the scattered light may propagate back to the lidar system 100...  receiver 140 may receive less than or equal to 20% of the scattered light that propagates back to the lidar system 100... For a target 130 located at the maximum range from the lidar system 100], and electronics configured to extract LIDAR data from the LIDAR input signal [¶0041; lidar system 100 may include one or more processors (e.g., a controller 150) configured to determine a distance D from the lidar system 100 to a target 130 based at least in part on a round-trip time of flight for an emitted pulse of light to travel from the lidar system 100 to the target 130 and back to the lidar system 100].

In regard to claim 16, Eichenholz in view of Duan discloses the system of claim 1. Eichenholz in view of Duan further discloses,
	wherein the perturbation structures each has a mirror loss curve with a minimum within 1.0 nm of a minimum in the mirror loss curve of the other perturbation structures [Duan ¶0028; reflectors 31 can be identical, i.e. have the same degree of reflection].
	The examiner notes that as Duan discloses that the reflectors may be identical, Duan inherently discloses that one reflector will have a "mirror loss curve with a minimum within 1.0 nm" of "a minimum in the mirror loss curve" of a second reflector. That is, as outlined by Duan a first reflector will have a first degree of reflection and thus one of ordinary skill would understand the first reflector has an inherent power loss that can be considered the "mirror loss curve". As a second reflector can be equivalent to the first reflect, the power loss for the second reflector will be the same as the power loss for the first reflect and thus the "mirror loss curve" of the second reflector would be "within 1.0 nm" of a minimum for the first mirror loss curve. See claim 1 for motivation to combine. 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2020/0076152) in view of Duan et al. (US 2015/0171593) in view of Permogorov (US 2018/0375284). 

In regard to claim 3, Eichenholz in view of Duan discloses the system of claim 1. Although Duan discloses in ¶0032-¶0035 and ¶0044 that the linewidth reduction factor is non-limiting and is a function of several factors, neither Eichenholz nor Duan explicitly disclose the claimed linewidth range. However Permogorov discloses, 
	wherein the linewidth of the laser beam is greater than 100 Hz and less than 100 kHz [¶0046; optical source of the invention may thus be used to generate a laser beam having a linewidth in the range 0.3 to 0.6 kHz (i.e. 300-600 Hz)].
	Specifically, Duan discloses that the linewidth reduction factor is a function of a variety of laser parameters and thus one of ordinary skill in the art would readily appreciate that the linewidth of the output laser beam of Duan may encompass a variety of conceivable sizes. However as neither Eichenholz nor Duan disclose the specific range of the claim Permogorov has been relied upon. Permogorov discloses a laser system (similar to Eichenholz and Duan) as well as using optical feedback to adjust the linewidth of the laser (similar to Duan). Permogorov further notes that the optical feedback may be used to reduce the linewidth to the claimed range. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz in view of Duan with the narrow linewidth range as disclosed by Permogorov in order to provide an improved linewidth reduction in a compact package [Permogorov ¶0002-¶0010, ¶0031, ¶0046-¶0049]. As disclosed by Permogorov narrow linewidth lasers find application in a variety of fields, such as sensors, metrology and communications and converting a laser diode source linewidth into an output beam with the disclosed linewidth range allows for the laser to be used in narrow linewidth applications. 

In regard to claim 4, Eichenholz in view of Duan discloses the system of claim 1. Although Duan discloses in ¶0032-¶0035 and ¶0044 that the linewidth reduction factor is non-limiting and is a function of several factors, neither Eichenholz nor Duan explicitly disclose the claimed linewidth. However Permogorov discloses, 
	wherein the linewidth is less than 0.0001% of the linewidth that would occur in the absence of the perturbation regions [¶0044-¶0046; Laser diode output 206 has a linewidth of w1, which in practice may be about 1 MHz... generate a laser beam having a linewidth in the range 0.3 to 0.6 kHz (i.e. 300-600 Hz)].
	See claim 3 for elaboration on Permogorov. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz in view of Duan with the narrow linewidth as disclosed by Permogorov in order to provide an improved linewidth reduction in a compact package [Permogorov ¶0002-¶0010, ¶0031, ¶0046-¶0049]. As disclosed by Permogorov narrow linewidth lasers find application in a variety of fields, such as sensors, metrology and communications and converting a laser diode source linewidth into an output beam with the disclosed linewidth range allows for the laser to be used in narrow linewidth applications. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2020/0076152) in view of Duan et al. (US 2015/0171593) in view of Morrison et al. (US 2018/0287343) (hereinafter Morrison). 

In regard to claim 5, Eichenholz in view of Duan discloses the system of claim 1. Although it is clear from Duan that the side mode suppression ratio will be dramatically improved, neither Eichenholz nor Duan explicitly disclose the claimed side mode suppression ratio. However, in order to explicitly disclose gratings can be used to achieved the claimed side mode suppression ratio, Morrison discloses,  
	wherein the Side Mode Suppression Ratio of the laser beam is greater than 25 dB [¶0121; Various parameters (e.g., length of the cavity, reflectivity of the comb mirror 103 and/or the broadband mirror 104) can be adjusted such that the cavity modes are spaced wide enough apart to obtain a laser signal with a single mode having side mode suppression ratio (SMSR) greater than about 20 dB (e.g., about 30 dB, about 40 dB, about 50 dB, etc. or any range formed by any of these values). In various embodiments, the output signal from the laser can have a SMSR between about 10 dB and about 150 dB, between about 30 dB and about 140 dB, between about 40 dB and about 120 dB, between about 50 dB and about 110 dB, between about 60 dB and about 100 dB, between about 70 dB and about 90 dB or any range or a combination of ranges between any of these value. ¶0137; side mode suppression ratio (SMSR) greater than about 30 dB is achieved for various operating conditions of the embodiment of the innovative tunable laser comprising a comb mirror].
	Specifically, it is clear from Duan that the SMSR ratio will be drastically improved as compared to the laser without the reflectors. For example, when comparing the side modes shown in Fig.1b with the side modes of Fig.4 (which shows the results obtained using the disclosed reflectors) it is apparent that the side modes are significantly suppressed. However, as Duan does not explicitly state the side mode suppression achieves the claimed range, Morrison is relied upon for teaching it is known in the art to achieve the claimed SMSR using reflectors. 
	Morrison discloses a laser including one or more reflectors wherein the reflectors reflect light backwards (similar to Eichenholz and Duan). As additionally noted above, Morrison discloses that a series of reflectors can be used to achieve a high SMSR including an SMSR "greater than 25 dB".  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz in view of Duan with the SMSR of Morrison in order to produce a stable single mode output with side modes significantly attenuated [Morrison ¶0137, ¶0121-¶0123, ¶0143-¶0144]. As disclosed by Morrison, using reflectors to improve the SMSR to the disclosed ranges allows for a high quality single-mode optical signal to be produced as the output beam wherein a SMSR of greater than 25dB ensures side modes are sufficiently suppressed. 

In regard to claim 6, Eichenholz in view of Duan discloses the system of claim 1. Although it is clear from Duan that the side mode suppression ratio will be dramatically improved, neither Eichenholz nor Duan explicitly disclose the claimed side mode suppression ratio. However, in order to explicitly disclose gratings can be used to achieved the claimed side mode suppression ratio, Morrison discloses,  
	wherein the Side Mode Suppression Ratio (SMSR) of the laser signal is greater than 10 times the SMSR that the laser signal would have in the absence of the perturbation region [¶0143; if the reflectance peak of the DBR has a broad spectral bandwidth (e.g., determined by the full width at half maximum of the reflection peak), the side mode suppression ratio (SMSR) will be poor or reduced (e.g., SMSR can be less than about 20 dB), and in the worst case multiple cavity modes may lase. ¶0171;  SMSR of the laser signal can be between about 10 dB and about 60 dB, between about 30 dB and about 70 dB, between about 40 dB and about 100 dB, between about 50 dB and about 200 dB, or any value in any range/sub-range defined by any of these values. ¶0121; Various parameters (e.g., length of the cavity, reflectivity of the comb mirror 103 and/or the broadband mirror 104) can be adjusted such that the cavity modes are spaced wide enough apart to obtain a laser signal with a single mode having side mode suppression ratio (SMSR) greater than about 20 dB (e.g., about 30 dB, about 40 dB, about 50 dB, etc. or any range formed by any of these values). In various embodiments, the output signal from the laser can have a SMSR between about 10 dB and about 150 dB, between about 30 dB and about 140 dB, between about 40 dB and about 120 dB, between about 50 dB and about 110 dB, between about 60 dB and about 100 dB, between about 70 dB and about 90 dB or any range or a combination of ranges between any of these value].
	See claim 5 for elaboration on Morrison. As noted in ¶0143, a standard laser without the disclosed reflectors may produce a SMSR of "less than 20dB" and as noted above the reflectors can result in a much higher SMSR including an SMSR of "200dB" which is notably 10 times greater than "less than 20dB".
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz in view of Duan with the SMSR of Morrison in order to produce a stable single mode output with side modes significantly attenuated [Morrison ¶0137, ¶0121-¶0123, ¶0143-¶0144]. As disclosed by Morrison, using reflectors to improve the SMSR to the disclosed ranges allows for a high quality single-mode optical signal to be produced as the output beam wherein a SMSR improved by 10 times ensures side modes are sufficiently suppressed. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2020/0076152) in view of Duan et al. (US 2015/0171593) in view of Boutami et al. (US 2019/0018197) (hereinafter Boutami). 

In regard to claim 14, Eichenholz in view of Duan discloses the system of claim 13. Eichenholz in view of Duan further discloses, 
	wherein the utility waveguide is a waveguide on a silicon-on-insulator wafer [Duan ¶0023; Reflectors 31 are etched into the waveguide in the form of trenches randomly distributed along the waveguide. The trenches can all have the same length but not necessarily; the length of the trenches (considered along the direction of propagation of the laser 10) is between 50 and 500 nm. The base material is for example based on InP, GaAs or is a photonic integration platform combining a III-V material with silicon for example].
	Neither Eichenholz nor Duan explicitly disclose wherein the utility waveguide is a ridge waveguide on a silicon-on-insulator wafer. However Boutami discloses, 
	wherein the utility waveguide is a ridge waveguide [¶0049; trenches T1-T4 are made in the core layer from the front face of the core layer perpendicular to the central plane, generally by etching. If the waveguides are of the ridge waveguide type, the trenches can be made at the same time as the formation of the ridge, in a single etching step] on a silicon-on-insulator wafer [¶0038; core layer 1 is, for example, a surface layer of a silicon-on-insulator (SOI) substrate].
	Boutami discloses generating trenches along a waveguide wherein the trenches provide optical feedback, similar to Duan. As noted above Boutami discloses that the trenches may be part of a ridge waveguide. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Eichenholz in view of Duan with the ridge waveguide as disclosed by Boutami in order to allow for simple manufacturing of the trenches [Boutami ¶0049]. As disclosed by Boutami, trenches can be etched during the etching step used in ridge waveguides thus requiring only a single etching step for the waveguide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        June 10, 2022